Title: Continental Congress Report on Proposal of Sir Guy Carleton, 22 April 1783
From: Hamilton, Alexander,Continental Congress
To: 



[Philadelphia] April 22, 1783

The Committee on the letter of the 14th instant from His Excellency Sir Guy Carelton submit the following resolution.
Whereas His Excellency Sir Guy Carleton has proposed to Congress to empower one or more persons on behalf of The United States to be present at New York and to assist such persons as shall be appointed by him to inspect and superintend all embarkations which the evacuation of that place may require and to represent to him every infraction of the letter or spirit of the 7th article of the treaty entered into between The United States and His Britannic Majesty the 30th. day of November last that redress may be immediately ordered
Therefore Resolved that three Commissioners be appointed for the purposes abovementioned.
